     Case 2:18-cv-02710-JAM-KJN Document 44 Filed 09/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNELL BLEDSOE, SR.,                              No. 2:18-cv-2710 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    SGT. MARTINEZ, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, with this civil rights action seeking relief

18   pursuant to 42 U.S.C. § 1983. This action proceeds on plaintiff’s claim in his second amended

19   complaint that defendant Sgt. Martinez violated plaintiff’s First Amendment rights by retaliating

20   against plaintiff for filing a grievance against Martinez. (ECF No. 12 at 1.) On August 26, 2020,

21   plaintiff filed a request for an environmental circuit prosecutor, and on August 28, 2020, plaintiff

22   filed a document entitled “Discovery.” (ECF Nos. 42, 43.)

23          Plaintiff’s filings are unclear. Plaintiff is pursuing a civil rights action that does not

24   involve the violation of environmental laws. Moreover, because this is a civil action, no

25   prosecutor is required, and his request is denied. Further, plaintiff is informed that court

26   permission is not necessary for discovery requests and that neither discovery requests served on

27   an opposing party nor that party’s responses should be filed until such time as a party becomes

28   dissatisfied with a response and seeks relief from the court pursuant to the Federal Rules of Civil
                                                         1
     Case 2:18-cv-02710-JAM-KJN Document 44 Filed 09/02/20 Page 2 of 2

 1   Procedure. In other words, discovery is self-executing; plaintiff must propound his own

 2   discovery requests. Discovery requests between the parties shall not be filed with the court

 3   unless, and until, they are at issue. The August 13, 2020 discovery and scheduling order provided

 4   information concerning the discovery process. (ECF No. 40.)

 5             Accordingly, IT IS HEREBY ORDERED that:

 6             1. Plaintiff’s request (ECF No. 42) is denied; and

 7             2. Plaintiff’s “discovery” (ECF No. 43) is placed in the court file and disregarded.

 8   Plaintiff is cautioned that further filing of discovery requests or responses, except as required by

 9   rule of court, may result in an order of sanctions, including, but not limited to, a recommendation

10   that this action be dismissed.

11   Dated: September 1, 2020

12

13
     /bled2710.env
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
